Name: Council Regulation (EEC) No 1427/82 of 18 May 1982 fixing the amounts of aid for fibre flax and hemp for the 1982/83 marketing yeare
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 62/24 Official Journal of the European Communities 12 . 6 . 82 COUNCIL REGULATION (EEC) No 1427/82 of 18 May 1982 fixing the amounts of aid for fibre flax and hemp for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Article 68 of the 1979 Act of Accession lays down the criteria for fixing the amount of aid for fibre flax and for hemp in Greece ; Whereas application of the abovementioned criteria entails fixing the amount at the level mentioned below, HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the aid provided for in Article 4 of Regulation (EEC) No 1308/70 shall be : (a) as regards flax : Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organ ­ ization of the market in flax and hemp (*), as last amended by the 1979 Act of Accession, and in par ­ ticular Article 4 (3 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 4 of Regulation (EEC) No 1308/70 provides that the amount of aid for flax grown mainly for fibre and for hemp grown in the Com ­ munity shall be fixed annually ; Whereas, in accordance with Article 4 (2) of that Regulation, this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume of production required in the Community and the amount that can be mar ­ keted ; whereas it must be fixed, taking into account the price for flax and hemp fibres and seeds on the world market, the price for other competing natural products and the guide price for linseed ;  83-76 ECU per hectare for Greece,  335 02 ECU per hectare for the other Mem ­ ber States ; (b) as regards hemp :  76 07 ECU per hectare for the other Mem ­ ber States ,  304 - 26 ECU per hectare for the other Mem ­ ber States . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER O OJ No L 146, 4. 7 . 1970, p . 1 . (2 ) OJ No C 104, 26 . 4 . 1982, p . 25 . C ) OJ No C 114,6.5 . 1982, p . 1 .